Citation Nr: 1133456	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis with lumbar radiculopathy, claimed as secondary to the service-connected postoperative residuals of arthrotomy of the right knee with osteoarthritis.

2.  Entitlement to service connection for a right hip disability, claimed as secondary to the service-connected postoperative residuals of arthrotomy of the right knee with osteoarthritis.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to the service-connected postoperative residuals of arthrotomy of the right knee with osteoarthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the benefits sought on appeal.

In July 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

This case was previously before the Board in November 2008, at which time it was remanded for additional development. 

In September 2009, the Board remanded the case for further development.   The case has since returned to the Board for further appellate consideration.

The issue of entitlement to service connection for a left knee disability has been raised by the record (see Veteran's statements received in August and October 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  The competent medical and lay evidence is in relative equipoise as to whether the Veteran's current lumbar spine disability is aggravated by his service-connected right knee disability.

2.  There is no competent evidence relating the Veteran's right hip disability to his service connected right knee disability.  

3.  The competent medical and lay evidence is in relative equipoise as to whether the Veteran's current left hip disability is aggravated by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  With resolution of any doubt in the Veteran's favor, his degenerative arthritis of the lumbar spine with spondylosis is aggravated by his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

2.  The Veteran's right hip disability is not proximately due or to aggravated by his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

3.  The Veteran's left hip arthritis is aggravated by his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In view of the favorable disposition below, the Board finds that all notification and development action necessary to render a fair decision on the service connection claims for lumbar spine and left hip disabilities has been accomplished.

As to the remaining service connection claim, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in December 2005, February 2006, November 2008, November 2009, and May 2010.  Collectively, these letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of a supplemental statement of the case in July 2010.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, and the Veteran's statements.  The Veteran has undergone VA examinations in conjunction with his claim and was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the July 2007 hearing, the VLJ essentially noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.


Legal Criteria - Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Background

The Veteran is currently service connected for postoperative residuals of arthrotomy of the right knee with degenerative arthritis.

According to a medical report dated in February 2006, Dr. V.P.K., a private physician, indicated that the progressively increasing pain in the Veteran's right knee had resulted in gait deviation, which led to "unusual forces" on the Veteran's left hip and low back, exacerbating his lumbar spondylytic disease, as well as his left hip arthritis.  
`
According to a May 2006 clinical note, Dr. N.J.C., a private physician practicing in orthopedic surgery and sports medicine, indicated that the Veteran was suffering from lumbar degenerative arthritis with probable stenosis resulting in pain referred to his right leg, and that the Veteran's (service-connected) knee problem could be causing his back problem.  This was felt to be the case given the fact that the Veteran's service-connected right knee problem could cause him to limp, which limp could "exacerbate his back arthritis pain."  The physician indicated that limps make walking difficult and actually exacerbate back and knee pain.

Following a medical examination in August 2006, Dr. M.R.S., a private physician, indicated that, in his opinion, the Veteran's (right) knee problems, including arthritis, could "definitely contribute to discomfort in "(the Veteran's) back."

According to an additional August 2006 record, P.J.C., D.O., indicated in pertinent part that "[a]s far as the lower back goes, I do think that the altered gait mechanic secondary to the knee arthritis has created stress overload on the lumbar spine and has contributed to the deterioration of his back symptoms."  

To the contrary, a February 2006 VA examiner was unable to find a nexus between the Veteran's low back condition, bilateral hip condition, and his service-connected right knee disability.  The examiner stated that they were not "caused by or the result of" his service-connected right knee disability.  

According to an April 2009 VA examination report, the Veteran was diagnosed degenerative arthritis and spondylosis of the lumbar spine,  degenerative arthritis of the left hip, and trochanteric bursitis of the right hip.  The examiner opined that the Veteran's these disabilities are less likely as not proximately due to the result of or aggravated by his service-connected right knee disability.  The examiner found no evidence to support a relationship.  The examiner also noted that there is no evidence of complaint or treatment for a lumbar spine or hip condition during active service.  

X-rays of the hips taken in April 2009 show evidence of mild degenerative arthritis.

In February 2010, the Veteran underwent an additional VA examination by two orthopedic surgeons.  The examiners found no objective evidence on examination or x-rays that confirm that the Veteran's subjective complaints are due to any possible relationship to the right knee surgery or osteoarthritis in that knee secondary to the trauma that occurred in April 1964 or the subsequent surgery in May 1964.  The examiners noted that the Veteran's weight and height has put considerable strain on his spine and hips.  They noted that the Veteran is a very large man over 6 feet 5 inches tall and weighs 300 pounds.  The examiners concluded that the Veteran's lumbar spine disability is due to the normal processes of aging and not in any way related to any type of trauma or surgery on his right knee.  The examiners felt that the Veteran's general arthritic conditions were within normal limits for his age and size and that there was no specific degenerative change that could be attributed to any injury or previous surgery on his right knee that could have cause the aggravation of the existing condition in either his hips or lumbar spine.  The examiners determined that there was no specific degenerative change that could be attributed to any injury or previous surgery on his right knee that could have cause the aggravation of the existing condition in either his hips or lumbar spine.  


Analysis

The Veteran seeks service connection for lumbar spine bilateral hip disabilities.  He is currently diagnosed with a degenerative arthritis and spondylosis of the lumbar spine, degenerative arthritis of the hips, and bursitis of the right hip.    

The Veteran does not contend nor does the evidence show that his lumbar spine and/or bilateral hip disabilities are directly related to service.  Rather, his primary contention is that these disabilities are related to his service-connected right knee disability.  In his October 2005 claim, he reported that his service-connected right knee disability has caused him to walk in a way that has adversely affected his back and hips.  The Board notes that the Veteran, as a layperson, is competent to report observable symptoms, such as low back and hip pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran's report to be credible.  However, as a layperson, the Veteran is unable to provide a medical opinion as to the etiology of his current lumbar spine and hip disabilities.  

Thus, the Board must determine if there is competent medical evidence of a relationship between the claimed disabilities and the service-connected right knee disability.  As indicated, disability which is proximately due to, or the result of, a service-connected disease or injury shall be service connected.  

Initially, as to the right hip claim, the Board finds that service connection is not warranted.  Significantly, the record is completely devoid of evidence relating the Veteran's right hip disability to his service-connected right knee disability.  Although the record contains multiple etiology opinions, it does include any pertinent to the right hip.  Further, although not asserted by the Veteran, the Board notes that there is no evidence of right hip complaints, treatment, or diagnoses during service.  The first evidence of right hip disability is not shown in the record until many years following service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on the foregoing reasons, service connection for a right hip disability is not warranted.
As to the lumbar spine and left hip claims, the Board finds the February 2006 and April 2009 VA opinions to be inadequate.  The Board points out that the February 2006 VA examiner did not discuss whether aggravation of the Veteran's lumbar spine and left hip disabilities had occurred, and although an opinion by orthopedists was requested, the April 2009 VA examiner who provided an opinion is actually a cardiologist.  The Board therefore finds these opinions to be less-informed and therefore inadequate.  

Thus, the remaining medical opinions of record consist of the positive etiology opinions provided by the private physicians in 2006, and the opinion provided by the February 2010 VA examiners.  

The various private physicians who provided opinions in 2006 determined that the Veteran's right knee disability has caused him to alter his gait and, in turn, exacerbate his lumbar spine and left hip disabilities.  To the contrary, the February 2010 VA examiners opined that there was no specific degenerative change that could be attributed to any injury or previous surgery on his right knee that could have caused the aggravation of the existing condition in either his hips or lumbar spine.  

While further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

The 2006 private physicians did not speak to the Veteran's weight and height or the normal aging process, and the 2010 VA examiners did not reconcile the previous opinions regarding the reported altered gait caused by the Veteran's right knee disability.  Thus, the Board finds that the evidence is in relative equipoise.  With the resolution of all reasonable doubt in the Veteran's favor, the Board finds that he has satisfied his burden of showing that his service-connected right knee disability, at the very least, aggravates his lumbar spine and left hip disabilities.  See Dalton, 21 Vet. App. at 36-37.  Service connection for lumbar spine arthritis and spondylosis and left hip arthritis is therefore granted.  


ORDER

Service connection for lumbar spondylosis with lumbar radiculopathy is granted.

Service connection for right hip disability is denied.

Service connection for arthritis of the left hip is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


